Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Reasons for Allowance
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 1, the claim is allowed because the prior art of the record neither discloses nor reasonably suggests a multi-channel RF transmit system comprising a third capacitor bank and a DC switch and  a controller configured to control the amplifiers depending on RF demand, the controller being configured to receive sensor data from sensors supervising the status of the capacitor banks the controller being configured to compare the sensor data with a database and the controller being configured to control the DC switch depending on the comparing of the sensor data with the database, as stated in the claim in association with the remaining claim features.
As to claims 2-9, these claims are allowed because each of these claims depends from the allowed independent claim 1.
As to independent claim 10, the claim is allowed because it contains subject matter similar to that of claim 1 for which claim 1 is found to be allowable.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citations
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Schnell (US-2007/0210863-A1) discloses multi-channel RF transmitter similar to that claimed in the instant claim 1 including a plurality of channels and a separate amplifier (9) is assigned to each of the individual channels. It discloses a switch (supply switch matrix 11, cf. Fig. 7) that can selectively supply power to individual channels. However, it lacks a first or a second or a third capacitor and therefore, it also lacks a switch that may cause the third capacitor to supply an additional power to the first or the second amplifier.

	Kawajiri (US-10,371,772-B2) discloses an amplifier (22) that can amplify a gradient pulse. It discloses a capacitor bank (21) which connected to power supply that powers the amplifier (22). However, it does not disclose other additional amplifiers or other additional capacitor banks. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852